DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “receiving data output from a blood oxygenation sensor RELATED to the patient” and then recites determining a blood oxygenation level. Examiner notes that the claim never positively recites that the sensor is taking data from the patient, and thus it is unclear whose blood oxygenation is being taken. 
Claim 17 (18-21 by dependency) recites “determining a modified stimulus”. It is unclear how a ‘modified’ stimulus can be determined, if no previous stimulus is present or determined. 
Claim 19 (20-21 by dependency) recite “determining a new frequency”. It is unclear how a ‘new’ frequency can be determined, if no previous frequency is present or determined. 
Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 16 recites a machine-readable medium which may be transitory in nature. Examiner suggests the use of “non-transitory computer readable medium”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 12-13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paydarfar et al. (US 2014/0303458 A1 – cited by Applicant), hereinafter Paydarfar as evidenced by Ayappa (Hypercapnia and Ventilatory Periodicity in Obstructive Sleep Apnea Syndrome, 2002 – cited by Applicant).
Regarding Claim 1, Paydarfar teaches a method for reducing hypoxia and hypercapnia during respiration of a patient (algorithms and systems for detecting and predicting life-threatening events such as apnea and hypoxia, which as evidenced by Ayappa, has been shown to cause hypercapnia, and so the treatment of apnea would serve to reduce hypercapnia; paragraph [0041]; Ayappa, page 1112, Abstract), the method comprising: providing a mechanical stimulator in proximity to the patient, and applying a mechanical stimulation to the patient using the mechanical simulator to reduce an amount of hypoxia experienced by the patient (the application of mechanical vibration enhances the respiratory performance of infants with apnea; paragraph [0042]; mattress 900, actuator 908).
Regarding Claim 2, Paydarfar discloses the method of claim 1. Paydarfar further discloses wherein the mechanical stimulation is applied on a continuous basis (the vibrotactile stimulation mattress wherein the stimulus is applied continuously; Claim 60).
Regarding Claim 3, Paydarfar discloses the method of claim 1. Paydarfar further discloses wherein the mechanical stimulation is applied on a periodic basis (the vibrotactile stimulation can be turned on and off for predefined periods of time, and therefore is considered a periodic basis of stimulation; paragraph [0128]).
Regarding Claim 4, Paydarfar discloses the method of claim 1. Paydarfar further discloses wherein the mechanical stimulation is automatically adjusted based on feedback from a respiration sensor (the system 800 includes a respiration sensor 804 that provides a respiration signal to the controller 810 that controls the on and off state of the mattress 820 based on a threshold value, and so adjusts mechanical stimulation automatically via feedback from said respiration sensor; figure 88; paragraph [0091]).
Regarding Claim 5, Paydarfar discloses the method of claim 4. Paydarfar further discloses wherein the adjustment is one of a magnitude, frequency, or duration of mechanical stimulation (the vibrotactile stimulation can remain on until a change in one or more aspects of the breathing pattern are detected (duration); paragraph [0128]).
Regarding Claim 6, Paydarfar discloses the method of claim 1. Paydarfar further discloses wherein the mechanical stimulation is automatically adjusted based on a measurement of respiratory function used to predict an upcoming respiratory state (a method of inhibiting an apneic event analyzed physiological data to detect an impending apneic event, wherein an apneic event is a specific respiratory state, and further applying a stimulation to inhibit occurrence of impending apneic event; Claim 1).
Regarding Claim 8, Paydarfar discloses the method of claim 1. Paydarfar further discloses wherein the mechanical stimulation has a frequency between 30 - 60 Hz (an input signal generator source of 30 Hz to 60 Hz was tested on the isolation mattress 900; figure 9, figure 11; paragraph [0108]).
Regarding Claim 9, Paydarfar discloses the method of claim 1. Paydarfar further discloses wherein the mechanical stimulation has an intensity of 12um +/-10% RMS (the mean active region center RMS is 12.1 um with the inputted stimulus generator setting of 2.75 turns, with attenuation being highest at 76% between the active and passive centers; paragraph [0109]; table 1).
Regarding Claim 12, Paydarfar discloses the method of claim 1. Paydarfar further discloses wherein the mechanical stimulator comprises at least one of the following: a speaker, a piezoelectric stimulator, a pulsed air mechanism, a hydraulic mechanism, or an electromagnetic actuator (the active soundboard 906 and the actuator 908 impart vibrational stimulation on the top surface 910a, wherein the soundboard 906 moves the actuator 908 by imparting a drive signal to an audio driver to create a "woofer" audio driver, and so is considered a speaker; figure 10; paragraphs [0100]-[0102]).
Regarding Claim 13, Paydarfar discloses the method of claim 1. Paydarfar further discloses wherein the mechanical stimulation is applied to the patient's thorax (the active region 902 interacts with parts of the infant’s body including the torso; figure 9; paragraph [0094]).
Regarding Claim 15, Paydarfar discloses the method of claim 1. Paydarfar further discloses receiving physiological data from the patient (receiving physiological data from the subject; Claim 
1); analyzing the physiological data to determine a weight of the patient (the mattress includes 
sensor that may be used for modifying the drive signal for the active region in response to the 
weight of the infant on the mattress; paragraph [0112]); and modifying the frequency of the mechanical stimulation in response to the weight of the patient (the mattress 900 includes a sensor to collect said weight data, and modify the drive signal to the active region 902 based on the recorded weight data, wherein the nature of stimulation may change by changing the frequency; paragraphs [0112], [0128]).
Regarding Claim 16, Paydarfar discloses a system for improving the respiratory function of a patient (algorithms and systems for detecting and predicting life-threatening events such as apnea, and 
applying mechanical vibrations to enhance respiratory performance of infants with apnea;
paragraph [0041]-[0042]), the system comprising: a mattress comprising an active zone (the isolation mattress 900 includes an active region 902 within the body 916; figure 9; paragraph [0093]); a mechanical stimulator connected to the active zone (the actuator 908 and active soundboard 906 impart vibrational stimulus on the top surface 910a in the active region, and therefore is connected to the active region; figure 9; paragraph [0095]); a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method controlling the mechanical simulator (the embedded controller includes a pre-programmed therapeutic regimen, and therefore must be coupled to some sort of memory in order to store said program; Claim 72); a processor coupled to the memory (an embedded controller for autonomous application of vibrotactile stimulation based on a pre-programmed therapeutic regimen; Claims 70, 72), the processor configured to execute the machine executable code to cause the processor to: receive weight data regarding the patient (the mattress includes sensor that may be used for modifying the drive signal for the active region in response to the weight of the infant on the mattress; paragraph [0112]); determine 
an appropriate mechanical stimulus based on the weight data (the mattress 900 includes a sensor to collect said weight data, and modify the drive signal to the active region 902; paragraph [0112]); and apply the appropriate mechanical stimulus to the patient using the mechanical stimulator to improve respiratory function of the patient (the system applies mechanical vibrations to enhance respiratory performance of infants with apnea, and therefore is considered a respiratory function improving system by applying vibrational stimuli through the actuator 908 and active soundboard 906 which is modified by the embedded controller; paragraphs [0041]-[0042]), [0100]).
Regarding Claim 17, Paydarfar discloses a method for reducing hypoxia during respiration of a patient, the method comprising: providing a mechanical stimulator in proximity to the patient (the 
application of mechanical vibration enhances the respiratory performance of infants with apnea; 
paragraph [0042]); receiving physiological data output from a sensor from the patient (the system 
receives physiological data from a subject via a sensing portion; paragraphs [0003]-[0011]); 
determining a modified stimulus based on the physiological data (the drive signal may be modified 
based on physiological data such as weight; paragraphs [0088], [0112]); and applying the modified 
stimulus to the patient using the mechanical stimulator to reduce an amount of hypoxia experienced 
by the patient (algorithms and systems for detecting and predicting life-threatening events such as apnea and hypoxia; paragraph [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paydarfar in view of Hristara-Papadopoulou et al. (Current Devices of Respiratory Physiotherapy, 2008– cited by Applicant), hereinafter Papadopoulou.
Regarding Claim 7, Paydarfar discloses the method of claim 1. Paydarfar fails to disclose further wherein the mechanical stimulation is applied for 30 minute on-and-off intervals. However, Papadopoulou discloses wherein the mechanical stimulation is applied for 30 minute on-and-off intervals (therapy sessions with the High Frequency Chest Wall Oscillations mechanical device last roughly 30 minutes at a lime; page 213, column 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Paydarfar with the device of Papadopoulou to provide stimulation 30 minute on-and-off intervals for the advantage of ensuring that the device can provide therapeutic stimulation for clinically-practiced and well-established lengths of time for respiratory issues.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paydarfar in view of Fraser et al. (Respiratory Complications of Preterm Birth; 2004– cited by Applicant), hereinafter Fraser.
Regarding Claim 10, Paydarfar discloses the method of claim 1. Paydarfar fails to disclose further wherein the patient is dependent on a ventilator. Fraser discloses wherein the patient is  dependent on a ventilator (preterm babies are commonly dependent on a ventilators due to   underdeveloped lungs; page 963, Mechanical Ventilation, paragraph 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Paydarfar to provide the therapeutic device to patients dependent on a ventilator for the advantage of treating preterm newborns that are commonly dependent on ventilators, as taught by Fraser.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paydarfar in view of Gallacher et al. (Common Respiratory Conditions of the Newborn, 2016– cited by Applicant), hereinafter Gallacher.
Regarding Claim 11, Paydarfar discloses the method of claim 1. Paydarfar fails to further disclose wherein the patient is a healthy infant. However, Gallacher discloses that the patient is a healthy infant (respiratory conditions are common in term infants, as a newborn infant is vulnerable to a range of respiratory diseases unique to the period of early life; Abstract, page 31; Introduction, column 2, page 32; Table 1 Common Conditions Primarily seen in Term Infants). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Paydarfar to provide the device to healthy infants for the advantage of preventing potentially fatal respiratory events in seemingly healthy newborns who are more vulnerable to respiratory distress events, as shown by Gallacher.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paydarfar as further evidenced by Jurban (Pulse Oximetry, 2015– cited by Applicant).
Regarding Claim 14, Paydarfar discloses the method of claim 1. Paydarfar fails to further disclose 
wherein the method further comprises: receiving data output from a blood oxygenation sensor related to the patient; analyzing the data to determine a blood oxygenation level; and modifying a frequency of the mechanical stimulation in response to the blood oxygenation level. Paydarfar, however, further discloses a second embodiment wherein the method further comprises: receiving data output from a blood oxygenation sensor related to the patient (the focal system 1400 includes input sensors to provide physiological information related to the subject, wherein the at least one sensor comprises a pulse-oximeter; paragraph [0115]); analyzing the data to determine a blood oxygenation level (a pulse oximeter sensor is used to provide physiological information related to the subject, and as evidenced by Jubran, pulse oximeter sensors apply signal processing techniques to wavelengths of light to determine blood oxygen saturation; Paydarfar paragraph [0115]; Jubran; page 1, Principles of Pulse Oximetry); and modifying the mechanical stimulation in response to the blood oxygenation level (the device dynamically adapts stimulation during use to produce optimal stimulation timing and level based on sensor input, at least one of which is a pulse-oximeter that measures blood oxygen level; paragraphs [0115], [0118]-[0120]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Paydarfar with the second embodiment of Paydarfar to provide a blood oxygenation monitoring method for the advantage of inputting relevant patient data into the statistically driven algorithm controlling the device. Furthermore, given that Paydarfar discloses modifying the signal based on sensor output, and modifying the frequency, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Paydarfar to modify the frequency of the signal based on blood oxygen sensor input for the advantage of permitting the system to provide additional means of tailoring the stimulation signal to the needs of the patient.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paydarfar in view of Habib (Oxygen Saturation Trends in the First Hour of Life in Healthy Full-Term Neonates Born at Moderate Altitude, 2013 – cited by Applicant), hereinafter Habib.
Regarding Claim 18, Paydarfar discloses the method of claim 17. Paydarfar further teaches, in a separate embodiment the use of a pulse oximeter to obtain physiological data (paragraph [0115]), but fails to mention wherein the physiological data is a blood oxygen saturation trend. However, Habib discloses wherein the physiological data is a blood oxygen saturation trend (blood oxygen trends were used to determine reference values for early preterm neonates at varying altitudes, as there are extremely different arterial oxygen saturations at varying altitudes; page 903, Objective; page 905, Column 2, paragraph 1). It would have been obvious to one of ordinary skill in the art at the time of the 
invention to modify the method of Paydarfar with Habib to provide a blood oxygenation saturation trend monitoring method for the advantage of inputting relevant patient data into the statistically driven algorithm device, thereby allowing the device to personalize its model to the patient’s physiological data. 
Regarding Claim 19, Paydarfar in view of Habib discloses the method of claim 18. Paydarfar further discloses wherein the determining a modified stimulus comprises determining a new modified stimulus based on the physiological data, and wherein the frequency may change over time (a method in which physiological data is received from the subject to detect an impending apneic event, and a stimulation is applied to the subject to inhibit the occurrence of said impending apneic event, wherein the stimulation frequency can change over time; figure 11; paragraphs [0003]-[0011], [0108], [0128]), but fails to disclose wherein determining a new modified stimulus comprises a new frequency, and further wherein the physiological data is the blood oxygen saturation trend. Given that Paydarfar discloses modifying the signal based on sensor output, and modifying the frequency based on sensor input, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Paydarfar to modify the frequency of the signal based on sensor input for the advantage of permitting the system to provide additional means of tailoring the stimulation signal to the needs of the patient. Furthermore, as Habib discloses wherein the physiological data is a blood oxygen saturation trend, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Paydarfar with to provide a blood oxygenation saturation trend monitoring for the advantage of inputting relevant patient data into the statistically driven algorithm device, thereby allowing the device to personalize its model to the patient’s physiological data.
Regarding Claim 20, Paydarfar in view of Habib discloses the method of claim 19. Paydarfar further discloses wherein determining a new stimulus based on the monitored physiological factors (paragraphs [0003]-[0011], [0108], [0128]) comprises determining whether the monitored physiological factors will likely cross below a threshold (the system 800 produces a respiration signal that a variance is derived from, and the variance is compared to a threshold that a life-threatening event will occur; figure 88; paragraph [0091]), but fails to disclose wherein determining the stimulus comprises a new frequency of the stimulus, and wherein the physiological factors comprise the blood oxygen saturation trend. Given that Paydarfar discloses modifying the signal based on sensor output, and modifying the frequency based on sensor input, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Paydarfar to modify the frequency of the signal based on sensor input for the advantage of permitting the system to provide additional means of tailoring the stimulation signal to the needs of the patient. Furthermore, Habib discloses wherein the physiological data is a blood oxygen saturation trend (blood oxygen trends were used to determine reference values for early preterm neonates at varying altitudes, as there are extremely different arterial oxygen saturations at varying altitudes; page 903, Objective; page 905, Column 2, paragraph 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Paydarfar with Habib to provide a blood oxygenation saturation trend monitoring method for the advantage of inputting relevant patient data into the statistically driven algorithm device, thereby allowing the device to personalize its model to the patient’s physiological data.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paydarfar in view of Langley et al. (How Should Oxygen Supplementation be Guided in Pulse Oximetry in Children Do We Know the Level?, 2017 – cited by Applicant), hereinafter Langley.
Regarding Claim 21, Paydarfar in view of Habib discloses the method of claim 20. Paydarfar fails to disclose further wherein the threshold is 85 percent. However, Langley discloses wherein the threshold is 85 percent (onset of clinical cyanosis occurs at approximately 85% oxygen saturation; page 2, column 2, Clinical Determination of Low Oxygen States; page 4, column 1, Clinical Studies of Oxygen Therapy). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Paydarfar in view of Habib with the method of Langley to provide a threshold of 85 percent for the advantage of preventing low oxygen states in a patient using clinically accepted guidelines.

Claims 22-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paydarfar in view of Sullivan et al. (US 2002/0007127 A1 – cited by Applicant), hereinafter Sullivan.
Regarding Claim 22, Paydarfar discloses a system for improving the respiratory function of a patient, the system comprising: a controller, wherein the controller is configured to: receive a mechanical stimulation signal (the controller 810 receives signals from sensors for direct monitoring of mattress surface displacement via accelerometers or other vibratory sensors to modify the drive signal; figure 8B; paragraphs [0091], [0112]); determine an altered signal based on deriving a set of parameters from the received mechanical stimulation signal (sensors for direct monitoring of mattress surface displacement via accelerometers or other vibratory sensors allow the modification of the drive signal based on weight, loading, or the location of the infant on the mattress; figures 8B, 9; paragraphs [0091], [0112]), adjust the stimulation signal based on the altered signal (modification of the drive signal is permitted based on weight, loading, or the location of the infant on the mattress; figure BB; paragraphs [0091], [0112]), but fails to disclose wherein the system comprises a pressure support system configured to provide breathable air to the patient and adjust an air pressure of the pressure support system based on the altered signal.
However, Sullivan discloses wherein the system comprises a pressure support system configured to provide breathable air to the patient (the CPAP apparatus, otherwise known as the Continuous Positive Airway Pressure device provides pressurized air through the blower 21, and so is capable of providing breathable air to the patient; figure 3; paragraph [0064]) and adjust an air pressure of the pressure support system based on the altered signal (the motor speed control increase the speed of the electric motor 20 that drives the blower 21 in response to an electrical signal generated by the snoring detection device; figure 3; paragraphs [0060]-[0061], [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Paydarfar with the system of Sullivan to provide a variable pressure support system that provides breathable air to the patient for the advantage of additional means of preventing apnea, hypoxia, and other respiratory related health ailments.
Regarding Claim 23, Paydarfar in view of Sullivan discloses the system of claim 22. Paydarfar further discloses wherein the mechanical stimulation signal is automatically adjusted based on a measurement of respiratory function used to predict an upcoming respiratory state (a method of inhibiting an apneic event analyzed physiological data to detect an impending apneic event, wherein an apneic event is a specific respiratory state, and further applying a stimulation to inhibit occurrence of impending apneic event; paragraphs [0003], [0008], [0112]; Claim 1).
Regarding Claim 25, Paydarfar in view of Sullivan discloses the system of claim 22. Paydarfar further discloses wherein the adjusting is coordinated with the mechanical stimulation signal (the controller 810 is capable of receiving signals from sensors for direct monitoring of mattress surface displacement via accelerometers or other vibratory sensors to modify the drive signal; figure 8B; paragraphs [0091], [0112]).
Regarding Claim 26, Paydarfar in view of Sullivan discloses the system of claim 22. Paydarfar further discloses wherein the system further comprises a mechanical stimulator (vibrotactile stimulation mattress 820), wherein the mechanical stimulator is provided in proximity to the patient (paragraph [0042]), and is configured to: receive the mechanical stimulation signal (a drive signal is imparted to an audio driver 1002; figure 10; paragraph [0100]); and mechanically stimulate the patient in response to receiving the mechanical stimulation signal (the movement of the actuator 908 is obtained by imparting a drive signal to an audio driver 1002, which stimulates body parts of an infant through the active region 902; figure 10; paragraphs [0094], [0100]).

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paydarfar in view of Sullivan, further in view of Paydarfar. 
Regarding Claim 24, Paydarfar in view of Sullivan discloses the system of claim 22. While Paydarfar mentions monitoring oxygen saturation (paragraph [0115]), Paydarfar fails to disclose wherein determining the altered signal further comprises accounting for an optimal oxygen saturation of the patient. However, given Paydarfar's disclosure of takin into account SaO2 (paragraphs [0042], [0073], [0075], [0115], [0118]) as well as optimizing mechanical stimulation based on physiological sensor inputs, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Paydarfar in view of Sullivan to account for an optimal physiological (oxygen saturation) parameter of the patient for the advantage of providing personalized care for the patient that adapts to their specific biological respiratory needs. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/               Primary Examiner, Art Unit 3791